         Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- x
                                                          :
SECURITIES AND EXCHANGE                                   :
COMMISSION,                                               :
                                                          :   16 Civ. 06964 (VSB)
                                    Plaintiff,            :
                                                          :   ECF CASE
                      - against -                         :
                                                          :
CONTRARIAN PRESS, LLC, SCOTT S.
                                                          :
FRASER, and NATHAN YEUNG
                                                          :
                                    Defendants.           :
                                                          :
--------------------------------------------------------- x

       [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT NATHAN YEUNG

        The Securities and Exchange Commission (the “Commission”) having filed a Complaint

and Defendant Nathan Yeung (“Defendant”) having entered a general appearance; consented to

the Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry

of this Final Judgment without admitting or denying the allegations of the Complaint (except as

to jurisdiction and except as otherwise provided herein in paragraph IX), waived findings of fact

and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                       I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 17(b) of the

Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77q(b)] by the using any means or

instruments of transportation or communication in interstate commerce or by using the mails,

publishing, giving publicity to, or circulating notices, circulars, advertisements, newspapers,

articles, letters, investment services, or communications which, though not purporting to offer

securities for sale, describe such securities for a consideration received or to be received, directly
        Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 2 of 13



or indirectly, from an issuer, underwriter, or dealer, without fully disclosing the receipt, past or

prospective, of such consideration and the amount thereof.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s



                                                  2
        Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 3 of 13



officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is barred for five years from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].

                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $30,000, representing profits gained as a result of the conduct alleged in the

Complaint, together with prejudgment interest thereon in the amount of $8,276.05. Defendant

shall satisfy this obligation by paying $25,000 to the Commission within 30 days after entry of

this Final Judgment, and the remaining $13,276.05 to the Commission within 364 days after

entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch

                                                  3
        Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 4 of 13



       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Nathan Yeung as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 364 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $75,000 to the Commission pursuant to Securities Act Section

20(d) and Exchange Act Section 21(d)(3). Defendant shall make this payment within 364 days

after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank




                                                  4
        Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 5 of 13



cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Nathan Yeung as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC § 1961.

                                                 VI.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that within 3 days after

being served with a copy of this Final Judgment, Baker & Hostetler Law Firm (“Baker”) shall

transfer the entire balance of any and all moneys received from Defendant Nathan Yeung, or

held for the benefit of Nathan Yeung to the Commission. Baker may transmit payment

electronically to the Commission, which will provide detailed ACH transfer/Fedwire instructions

upon request. Payment may also be made directly from a bank account via Pay.gov through the

SEC website at http://www.sec.gov/about/offices/ofm.htm. Baker also may transfer these funds

by certified check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

                                                  5
        Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 6 of 13




       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Final Judgment.

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                               VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                                 6
        Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 7 of 13



                                                X.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


Dated: ______________, 2019

                                             ____________________________________
                                             Vernon S. Broderick
                                             UNITED STATES DISTRICT JUDGE




                                                7
Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 8 of 13
Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 9 of 13
Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 10 of 13
Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 11 of 13
Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 12 of 13
Case 1:16-cv-06964-VSB Document 98-1 Filed 08/23/19 Page 13 of 13
